Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 8/16/22 are acknowledged; claims 1-21 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 20090066535).
CLAIM 1:  Patel discloses a subsea wellhead system.  The system comprises a tubing hanger (442) landed in a wellhead housing (see, for example, Fig. 8A), wherein the tubing hanger comprises a bore (Fig. 8A) and a first fiber optic cable (in sensor assembly 112, paragraph 0054; Fig. 29).  A tree landed on the tubing hanger (see Fig. 33 showing wellhead 1614 on hanger, tree functions performed there to control pressure), wherein the tree comprises a bore (see Fig. 33) and a second fiber optic cable (1502 carrier line).  A seal sub (packer 120) is coupled to an inner wall of the tree, wherein the seal sub is landed in and engaged with an inner wall of the tubing hanger, wherein the second fiber optic cable extends between a surface location and the seal sub, wherein the seal sub comprises: a bore; and a fiber optic communications line that is communicatively coupled to both the first fiber optic cable and the second fiber optic cable (see Fig. 29 showing cables connected).  Wherein the seal sub and the tubing hanger form an electrical connection regardless of an orientation of the tubing hanger relative to the tree (via branch 1504).  A transducer (2011) is disposed at a downhole location about a tubing string suspended from the tubing hanger, wherein the first fiber optic cable is communicatively coupled to the transducer and extends between the transducer and the seal sub (see paragraph 0227).  A first photodetector disposed in the seal sub and communicatively coupled to the fiber optic communications line; a second photodetector disposed in the tubing hanger and communicatively coupled to the first fiber optic cable (see paragraph 0216 discussing photodectors).  A first optical transmitter disposed in the seal sub and communicatively coupled to the fiber optic communications line; and a second optical transmitter disposed in the tubing hanger and communicatively coupled to the first fiber optic cable (see paragraph 0216).
CLAIM 2:  Patel discloses a third photodetector and a power supply, wherein both the third photodetector and the power supply are disposed at a downhole location about the tubing string, wherein the third photodetector is configured to convert a light signal from the first fiber optic cable into an electrical signal to be used by the power supply (see paragraph 0081 where power sources are supplied downhole; paragraph 0075 disclosing batteries).
CLAIM 3:  A fourth photodetector disposed at the surface location, wherein the fourth photodetector is configured to convert a light signal from the second fiber optic cable into an electrical signal to be used by an information handling system (see paragraphs 0054, 0076 discussing multiple sensors).
CLAIM 4:  A third optical transmitter disposed at a downhole location about the tubing string, wherein the third optical transmitter is coupled to the transducer and configured to convert an electrical signal from the transducer into a light signal to be transmitted via the first fiber optic cable (see paragraph 0054, 0216).
CLAIM 5:  A fourth optical transmitter disposed the surface location, wherein the fourth optical transmitter is configured to convert an electrical signal into a light signal to be transmitted via the second fiber optic cable (see discussions above).
CLAIM 10:   The sub seal comprises multiple metal-to- metal protrusions configured to sealingly engage an inner wall of the tubing hanger (see paragraph 0117).
CLAIMS 11-20:  These methods are inherent to the above structures and the known uses of photodectors.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel.
CLAIM 6:  Patel discloses the elements of claim 1 as discussed above.
Patel further discloses the electrical connection comprises an electrical conductor, wherein the fiber optic communications line terminates at and is electrically coupled to the electrical contact (see Figures showing connection from downhole to the top).
Patel fails to disclose an elastomeric shroud, wherein the electrical conductor is disposed within the elastomeric shroud, and wherein the elastomeric shroud is disposed between the tubing hanger and the sub seal.
Examiner takes official notice the elastomeric shrouds are known in the art as a means of insulating a wire.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the conductor of Patel to include an elastomeric shroud as described in the claim as a combination of known prior art elements in which the shroud would perform the well known function of insulating the conductor to ensure the electrical data is not compromised by interacting with other parts.
CLAIM 7:  Patel discloses sealingly engage an inner wall of the tubing hanger on either side of the electrical conductor (see Figures showing seals such as Fig. 8A).
CLAIM 8:  The electrical conductor and the elastomeric shroud extend 360 degrees about an axis of the seal sub (see Fig. 8A showing the conductor can go around the sub; the shroud of the combination would follow).
CLAIM 9:  The electrical connection further comprises an electrical contact disposed in the tubing hanger, wherein the electrical contact is electrically coupled to the electrical conductor, wherein the first fiber optic cable terminates at and is electrically coupled to the electrical contact (see Fig. 8A).
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.
Applicant asserts the prior art fails to disclose a “tubing hanger”, “seal sub”, and sensors as described in the claims.  Applicant oversimplifies the rejection at hand, implying that elements are solely based on Fig. 29.  As described above, the Figure shows parts of the relationship between some of the claimed elements.  The rest of the relationship is shown in the other citations.
The packer 120 is engaged with the wall of the hanger 442.  This relationship is shown in Figures 2 and 8A, showing the engagements.  The packer 420 in Fig. 8A is an alternative embodiment of the packer 120.  The engagement is the same as shown in the figures.
With respect to the inductive coupler 1504, Applicant points to the paragraph 0180 to demonstrate that the system must be in a specific orientation to have the electrical connection.  Paragraph 0180 discusses an “alternative implementation”.  The discussion of the coupler 1504 in paragraphs 0133, 0134, 0138, and 0173-175 discuss no such requirement.  Instead, it describes a system that maintains the connection regardless of orientation.
With respect to the optical detectors, Applicants arguments are not persuasive.  One of ordinary skill in the art would not consider the paragraph discussing the sensors to be an aside that has no relevance to the described invention.  One of ordinary skill in the art would read the description to be applicable to the sensors used in the described invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679